George, J.,
delivered the opinion of the court.
The appellants were convicted of burglary, upon the testimony alone of an accomplice, who was wholly uncorroborated. We would not set aside the verdict for this reason, as it was the province of the jury to determine upon the weight and credibility of the evidence. In such a case, however, if there be any error of the court which might have conduced to the result, our plain duty is to grant a new trial. Such an error exists in this case. The sole witness against the accused was contradicted in important particulars by other witnesses, and confessed, also, that in a former trial he had wilfully sworn falsely. Under these circumstances, the admission of illegal evidence which tended to support his credibility was a material error. The testimony of Mosby and Stout as to the former statements of this witness, and as to what was found in consequence of what he said, was illegal; and, as it tended’ to support the credibility of the witness, was materially injurious to the accused.
For the admission of this evidence, the judgment is reversed and a new trial granted.